STATE OF LOUISIANA
           COURT OF APPEAL, FIRST CIRCUIT

STATE      OF   LOUISIANA                                             NO.    2022    KW   0056

VERSUS


CARLOS      LAMPLEY                                                     MARCH       28,   2022




In   Re:         Carlos       Lampiey,                  for                    writs,       19th
                                          applying            supervisory
                 Judicial         District  Court,      Parish   of   East    Baton       Rouge,
                 No.   07- 14- 1125.




BEFORE:          MCDONALD,        LANIER,   AND   WOLFE,   JJ.


       WRIT DENIED.


                                                  imm

                                               WIL
                                                  EW




           OF   APPEAL,      FIRST   CIRCUIT




a RK   DEPUTY(;              OF    COURT
                 FOR   THE   COURT